DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3, 6-11, 20-25, and 27-29 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-15, 17, 19, and 26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 24, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Hsi on May 25, 2021.

The application has been amended as follows: 

In the specification:

Paragraph [0017] has been replaced with the following amended paragraph:

The antibody, or the antigen-binding portion thereof, of the invention has comparable or even better binding affinity/capacity to human PD-1 or monkey PD-1 as compared to prior art anti-PD-1 antibodies such as Nivolumab.  Further, the antibody, or the antigen-binding portion thereof, of the invention induces T cells to release more IL-2 and IFN[Symbol font/0x67], and provides better in vivo anti-tumor effect, than prior art anti-PD-1 antibodies such as Nivolumab.

Paragraph [0018] has been replaced with the following amended paragraph:

In specific, the antibody, or the antigen-binding portion thereof, of the invention binds to human PD-1 with a KD of approximately 1.406×10-9 M or less and inhibits the binding of PD-L1/PD-L2 to PD-1.  The antibody, or the antigen-binding portion thereof, of the invention does not bind to mouse PD-1, and does not cross react with CD28, ICOS, BTLA or CTLA-4.  Further, the antibody, or the antigen-binding portion thereof, of the invention binds to cynomolgus monkey PD-1 with a lower EC50 value, and induces T cells release higher levels of IL-2 secretion and IFN[Symbol font/0x67], than prior art anti-PD-1 antibodies such as Nivolumab.  The antibody, or the antigen-binding portion thereof, of the invention stimulates antigen-specific memory responses, and/or stimulates antibody responses.

Paragraph [0023] has been replaced with the following amended paragraph:

In yet another aspect, the invention provides a method of modulating an immune response in a subject comprising administering to the subject the antibody, or antigen binding portion thereof, of the invention such that the immune response in the subject is colon carcinoma, colorectal adenocarcinoma, lung cancer, lymphoma, mesothelioma, melanoma, or renal-cell cancer.

Paragraph [0034] has been replaced with the following amended paragraph:

Fig. 8A and 8B show the anti-PD-1 antibody 21F12-1F6 induces human T cells to release IL2 (A) and IFN[Symbol font/0x67] (B).

Paragraph [0063] has been replaced with the following amended paragraph:

The antibody, or the antigen-binding portion thereof, of the invention has comparable or even better binding affinity/capacity to human PD-1 or monkey PD-1 as compared to prior art anti-PD-1 antibodies such as Nivolumab.  Further, the antibody, or the antigen-binding portion thereof, of the invention induces PBMCs to release more IL-2 and IFN[Symbol font/0x67], and provides better in vivo anti-tumor effect, than prior art anti-PD-1 antibodies such as Nivolumab.

Paragraph [0064] has been replaced with the following amended paragraph:

In specific, the antibody, or the antigen-binding portion thereof, of the invention binds to human PD-1 with a KD of approximately 1.406×10-9 M or less and inhibits the binding of PD-L1/PD-L2 to PD-1.  The antibody, or the antigen-binding portion thereof, of the invention does not bind to mouse PD-1, and does not cross react with CD28, ICOS, BTLA or CTLA-4.  Further, the antibody, or the antigen-binding portion thereof, of the invention binds to cynomolgus monkey PD-1 with a lower EC50 value, and induces IFN[Symbol font/0x67], than prior art anti-PD-1 antibodies such as Nivolumab.  The antibody, or the antigen-binding portion thereof, of the invention stimulates antigen-specific memory responses, and/or stimulates antibody responses.

Paragraph [0081] has been replaced with the following amended paragraph:

Such framework sequences can be obtained from public DNA databases or published references that include germline antibody gene sequences. For example, germline DNA sequences for human heavy and light chain variable region genes can be found in the "VBase" human germline sequence database (available on the Internet at www.mrccpe.cam.ac.uk/vbase), as well as in Rabat et al. (1991), cited supra; Tomlinson et al. (1992) J. Mol. Biol. 227:776-798; and Cox et al. (1994) Eur. J. Immunol. 24:827-836; the contents of each of which are expressly incorporated herein by reference. As another example, the germline DNA sequences for human heavy and light chain variable region genes can be found in the Genbank database. For example, the following heavy chain germline sequences found in the HCo7 HuMAb mouse are available in the accompanying Genbank™ Accession Nos.: 1 -69 (NG—0010109, NT-024637 & BC070333), 3-33 (NG-0010109 &NT-024637) and 3-7 (NG- -0010109 & NT—024637). As another example, the following heavy chain germline sequences found in the HCol2 HuMAb mouse are available in the accompanying Genbank™ Accession Nos.: 1-69 (NG-0010109, NT-024637 & BC070333), 5-51 (NG-0010109 & NT-024637), 4-34 (NG-0010109 & NT-024637), 3-30.3 (CAJ556644) & 3-23 (AJ406678).

Paragraph [00195] has been replaced with the following amended paragraph:

The kinetic binding activity of the antibody 21F12-1F6 to human PD-1 and cynomolgus PD-1 was measured by surface plasmon resonance (SPR) using a Biacore™ X100 system (Biacore, GE Healthcare).

Paragraph [00196] has been replaced with the following amended paragraph:

In brief, 50 pg/mL Goat anti-human Fey (Jackson Immuno Catalog#109-005-098) in immobilization buffer (10 mM Sodium Acetate, pH4.5) was injected into flow cell, resulting in immobilization levels of 8008.5 RU. The anti-PD-1 antibody 21F12-1F6 (with the mutant IgGl constant region of SEQ ID NO.: 18) with running buffer (HBS-EP+ buffer) were injected at a flow rate of5 pL/min into the flow cell. Varying concentrations of human PD-1-his protein (Acrobiosystems, Cat#PDl-H5221), ranging from 12.5 nM to 200 nM, were prepared with dilution in running buffer. The human PD-1 protein of each concentration was injected at a flow rate of 30 pL/min for an association phase of 120 s, followed by 500 s dissociation. Following each cycle, the CM5 chip surface was regenerated with injection of 10 mM GlycineHC1 (pH1.5) at a flow rate of 30 pL/min for 30 s. Background subtraction binding sensorgrams were used for analyzing the rate of association Ka and dissociation Kd, and the equilibrium dissociation constant KD was calculated accordingly. The resulting data sets were fitted with a 1:1 Langmuir Binding Model using the Biacore™ X100 evaluation software.

Paragraph [00197] has been replaced with the following amended paragraph:

For monkey PD-1 binding, 50 pg/mL Goat anti-human Fey (Jackson Immuno Catalog#109-005-098) in immobilization buffer (10 mM Sodium Acetate, pH4.5) was injected into flow cell, resulting in immobilization level of7807.1 RU. The anti-PD-1 antibody 21F12- 1F6 with running buffer (HBS-EP+ buffer) were injected at a flow rate of 5 pL/min into the flow cell. Varying concentrations of cynomolgus PD-1-his protein (Acrobiosystems, Cat#PDl-C5223), ranging from 12.5 nM to 200 nM, were prepared with dilution in running buffer. Cynomolgus PD-1 protein at each concentration was injected to the flow cell at a flow rate of 30 pL/min for an association phase of 120 s, followed by 500 s dissociation. Following each cycle, the CM5 chip surface was regenerated with injection of 10 mM Glycine-HCl (pH1.5) at a flow rate of 30 pL/min for 30 s. Background subtraction binding sensorgrams were used for analyzing the rate of association Ka and dissociation Kd, and the equilibrium dissociation constant KD was calculated accordingly. ™ X100 evaluation software

Paragraph [00218] has been replaced with the following amended paragraph:

	Example 10  Anti-PD-1 antibodies induced human T cells to release IL-2 and IFN[Symbol font/0x67]

Paragraph [00220] has been replaced with the following amended paragraph:

Human PBMCs were isolated from peripheral blood of healthy donors by density gradient centrifugation.  Heparinized blood was diluted by two fold volume PBS, and the diluted blood were layered in SepMate™-50 (Stemcell, cat#86450) tubes.  After centrifugation at 1200 g for 10 mins at room temperature, the lymphocyte containing fractions were harvested and washed with PBS, resuspended in freezing medium composed with 10% DMSO (Sigma, cat#D2650) and 90% FBS (Gibco, cat#10099141), and then stored in liquid nitrogen.  7.5*106 human PBMCs were stimulated with SEB (Toxin Tech, cat#BT202) at the concentration of 20 ng/mL for 24 hours.  100,000 obtained cells were plated in each well of a 96-well plate in complete RPMI 1640 (Gibco, cat#22400089).  Serially diluted Nivolumab analog (as prepared in Example 4), 21F12-1F6 (with the mutant IgG1 constant region of SEQ ID NO.:18), and human IgG control (Biolegend, Cat#QA16A15) were added into the medium, respectively.  SEB was added at a final concentration of 20 ng/mL, and the obtained mixture was incubated at 37℃ for 2 days, and culture supernatants were collected and the IL-2 and IFN[Symbol font/0x67] level were detected by ELISA using Human IL2 ELISA kit (R&D, cat# DY202) and Human IFN-gamma ELISA kit (R&D, cat#DY285B) according to the manufacturer’s instructions.

Paragraph [00221] has been replaced with the following amended paragraph:

	The IL-2 levels were shown in Fig. 8A, while the IFN[Symbol font/0x67]levels were shown in Fig. 8B.

Paragraph [00222] has been replaced with the following amended paragraph:

	The result indicated that stimulated human PBMCs released higher levels of IL2 and IFN[Symbol font/0x67] with 21F12-1F6 treatment compared treatment of Nivolumab analog or IgG control.

In the claims:

The following set of claims has replaced the prior set of claims:

1.	(Currently Amended) An isolated antibody, or an antigen-binding portion thereof, comprising a heavy chain variable region comprising a CDR1 region, a CDR2 region and a CDR3 region, wherein the CDR1 region, the CDR2 region and the CDR3 region comprise the amino acid sequences of:
(1)	SEQ ID NO: 1, 2, and 3, respectively; or
(2)	SEQ ID NO: 1, 2, and 4, respectively; and
Comprising a light chain variable region comprising a CDR1 region, a CDR2 region and a CDR3 region, wherein the CDR1 region, the CDR2 region and the CDR3 region comprise the amino acid sequences of SEQ ID NO: 5, 6, and 7, respectively;
wherein the antibody or antigen-binding fragment thereof binds human PD-1.

	2.	(Canceled)

	3.	(Previously Presented) The antibody, or the antigen-binding portion thereof, of claim 1, comprising a heavy chain variable region comprising an amino acid sequence having at least 80% identity to any one of SEQ ID NO: 8 to 16; and/or comprising a light chain variable region comprising an amino acid sequence having at least 80% identity to SEQ ID NO: 17.

	4.	(Canceled)



	6.	(Previously Presented) The antibody, or the antigen-binding portion thereof, of claim 1, comprising a heavy chain and a light chain, wherein the heavy chain comprises an amino acid sequences having at least 80% identity to any one of SEQ ID NO: 21 to 38, and/or the light chain comprises an amino acid sequences having at least 80%, 85%, 90%, 95%, 98%, 99%, or 100% identity to SEQ ID NO: 39.

	7.	(Currently Amended) The antibody, or the antigen-binding portion thereof, of claim 1, which (a) binds to human PD-1; (b) binds to monkey PD-1; (c) does not bind to mouse PD-1; (d) does not cross react with CD28; (e) does not cross react with ICOS; (f) does not cross react with BTLA; (g) does not cross react with CTLA-4; (h) inhibits PD-1-PD-L1 interaction; (i) inhibits PD-1-PD-L2 interaction; (j) induces T cells to release IL-2; (k) induces T cells to release IFN; (1) does not induce ADCC on PD-1-expressing cells; and/or (m) does not induce CDC on PD-1-expressing cells.

	8.	(Previously Presented) The antibody, or the antigen-binding portion thereof, of claim 1, which is a humanor chimeric

	9.	(Original) The antibody, or the antigen-binding portion thereof, of claim 1, which is an IgG1 or IgG4 isotype.

	10.	(Original) A pharmaceutical composition comprising the antibody, or antigen-binding portion thereof, of claim 1, and a pharmaceutically acceptable carrier.

	11.	(Original) The pharmaceutical composition of claim 10, further comprising an anti-tumor agent.

	12.	(Original) A method for treating a cancer disease in a subject, comprising administering to the subject a therapeutically effective amount of the pharmaceutical composition of claim 10.

	13.	(Previously Presented) The method of claim 12, wherein the cancer disease is selected from the group consisting of colon carcinoma, colorectal adenocarcinoma, lung cancer, lymphoma, mesothelioma, melanoma, and renal-cell cancer.

	14.	(Previously Presented) The method of claim 12, wherein a cytokine, costimulatory antibody, or at least one additional immunostimulatory antibody is further administered to the subject.

	15.	(Original)	The method of claim 14, wherein the immunostimulatory antibody is an anti-LAG-3 antibody, an anti-PD-L1 antibody, an anti-TIM3 antibody or an anti-CTLA-4 antibody.

	17.	(Previously Presented) The method of claim 14, wherein, the cytokine is IL-2 or IL-21.

	18.	(Canceled)

	19.	(Currently Amended) The method of claim 14, wherein[[,]] the costimulatory antibody is an anti-CD137 or an anti-GITR antibody.

	20.	(Previously Presented) The antibody, or the antigen-binding portion thereof, of claim 1, which is a bispecific antibody.

	21.	(Currently Amended) The antibody, or the antigen-binding portion thereof, of claim 1, wherein the antibody is an scFv or wherein the antigen-binding portion is selected from a Fab fragment, an Fv fragment, and a F(ab’)2 fragment.



	23.	(Previously Presented) A nucleic acid molecule encoding the antibody or the antigen-binding portion thereof of claim 1.

	24.	(Previously Presented) An expression vector comprising the nucleic acid molecule of claim 23.

	25.	(Previously Presented) A host cell comprising the expression vector of claim 24.

	26.	(Previously Presented) A method for treating a cancer disease in a subject, comprising administering to the subject a therapeutically effective amount of the antibody, or antigen-binding portion thereof, of claim 1.

	27. 	(New)	The antibody, or the antigen-binding portion thereof, of claim 1, wherein the CDR1 region, the CDR2 region and the CDR3 region in the heavy chain variable region consists of the amino acid sequences of:
(1)	SEQ ID NO: 1, 2, and 3, respectively; or
(2)	SEQ ID NO: 1, 2, and 4, respectively; and
the CDR1 region, the CDR2 region and the CDR3 region in the light chain variable region consists of the amino acid sequences of SEQ ID NO: 5, 6 and 7, respectively.

	28.	(New) The antibody, or the antigen-binding portion thereof, of claim 3, wherein the heavy chain variable region comprises an amino acid sequence selected from any one of SEQ ID NO: 8-16; and/or comprises a light chain variable region comprising the amino acid sequence of SEQ ID NO: 17.

	29.	(New) The antibody, or the antigen-binding portion thereof, of claim 6, wherein the heavy chain comprises an amino acid sequence selected from any one of 
	
Claims 3, 6-15, 17, and 19-29 have been renumbered as claims 2-24, respectively.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Support for the amendment is found throughout the specification, including the claims, as originally filed (e.g., paragraph [0043]). 

The prior art does not teach or fairly suggest an antibody or antigen-binding portion thereof that binds human PD-1, which comprises a heavy chain variable region comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NOs: 1, 2, and 3 or SEQ ID NOs: 1, 2, and 4 and a light chain variable region comprising CDRs comprising SEQ ID NOs: 5, 6, and 7; nor does the prior art teach or fairly suggest a method for treating cancer in a subject comprising administering to the subject said antibody or antigen-binding portion thereof.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 6-15, 17, and 19-29 have been allowed.

Claims 3, 6-15, 17, and 19-29 have been renumbered as claims 2-24, respectively.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        



slr
May 26, 2021